       Case 5:98-cr-00013-DCB Document 85 Filed 06/11/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
United States of America
vs.                             CRIMINAL ACTION NO. 5:98-cr-13-DCB-1
Bobby Wilson, Jr.                                              Defendant
                                  ORDER

      This matter is before the Court on Defendant Bobby Wilson

Jr. (“Wilson)’s Motion to Amend Habeas Corpus Pleading Filed

Under 28 U.S.C. § 2255. [ECF No. 82]. Having read the motion,

applicable statutory and case law, and being otherwise fully

informed in the premises, the Court finds that the motion should

be DENIED.

                               Background

      On February 22, 1999, the defendant pled guilty to two

counts of bank robbery in violation of 18 U.S.C. § 2113(a).            On

June 15, 1999, this Court sentenced the defendant to seventy

months of imprisonment and three years of supervised release for

each count, to run concurrently. The defendant was released from

prison — and the three-year supervised release period began — on

March 24, 2004, with instructions to report to the United States

Probation Office in Jackson, Mississippi, within seventy-two

hours of his release.     The defendant failed to report to the

Probation Office as instructed. On March 30, 2004, the defendant

                                    1
      Case 5:98-cr-00013-DCB Document 85 Filed 06/11/20 Page 2 of 4



was arrested by the Warren County Sheriff’s Department for

another bank robbery in Vicksburg, Mississippi. The defendant

was indicted on July 20, 2004, in the Circuit Court of Warren

County, Mississippi, for the March 2004 bank robbery. Following

a jury trial and conviction for that crime on November 20, 2004,

the defendant was sentenced to life imprisonment without parole

by the Circuit Court of Warren County, Mississippi, on December

15, 2004. The defendant is currently serving said sentence in

the Mississippi State Penitentiary located at Parchman,

Mississippi.

     On July 26, 2007, Wilson filed a motion under 28 U.S.C. §

2255. [ECF No. 34]. He now seeks to amend that motion,

approximately thirteen years after the original § 2255 motion

was filed. In the instant Motion to Amend, Wilson incorrectly

states that the Court has “not ruled upon the motion [34] nor

dismissed the motion with prejudice.” [ECF No. 82] at 2.

However, on December 27, 2007, this Court conducted an extensive

review of Wilson’s motion [34] pursuant to 28 U.S.C. § 2255,

reviewing all potential means of relief available to Wilson: (1)

§ 2255, (2) § 2241, and (3) the Writ of Coram Nobis. Having

reviewed Wilson’s claim, the Court found that his motion should

be denied. See [ECF No. 48] at 13–14.




                                   2
      Case 5:98-cr-00013-DCB Document 85 Filed 06/11/20 Page 3 of 4



     Wilson seeks to amend his motion to vacate to “include a

Due Process Claim…” [ECF No. 82] at 2. Wilson claims that he was

not provided with a competency hearing when there existed

reasonable cause to believe that the he was mentally incompetent

at the time of his guilty plea. This argument was also presented

to the Court by Writ of Coram Nobis [ECF No. 80] which the Court

denied in an Order filed on June 8, 2020 [ECF No. 84].

                               Analysis

     It would be futile to permit Wilson to amend his § 2255

petition. Section 2255 petitions must be filed within one-year

of the date on which the judgment of conviction became final and

any amendments to a § 2255 petition must comply with the

“relation back” requirement contained in Federal Rule of Civil

Procedure 15(c)(2). See Beagan v. United States, 228 F.Supp.2d

32, 36 (D.R.I. 2002).

     Rule 15(c)(2) provides that, “an amendment of a pleading

relates back to the date of the original pleading when ... the

claim or defense asserted in the amended pleading arose out of

the conduct, transaction, or occurrence set forth or attempted

to be set forth in the original pleading....” In the context of

§ 2255, the amendment must have “more in common with the timely

filed claim than the mere fact they arose out of the same trial

and sentencing proceedings.” Id.(internal citations omitted). If

                                   3
      Case 5:98-cr-00013-DCB Document 85 Filed 06/11/20 Page 4 of 4



a proposed amendment seeks to add a new claim or insert a new

theory into the case, it does not “relate back” to the original

petition. Id. at 36–37.

     In this case, the original § 2255 petition claimed that

petitioner did not enter into his plea agreement knowingly and

that his guilty plea was invalid because the federal court

breached its plea bargain agreement by failing to revoke

petitioner’s supervised release when petitioner violated the

conditions of supervision. [ECF No. 34]. The § 2255 motion was

entirely predicated on the Government’s alleged breach of the

plea agreement. The original § 2255 motion did not have a claim,

allegation, or theory regarding the lack of a competency

hearing. Therefore, the defendant’s proposal to amend the § 2255

motion to include a due process violation does not relate back

to the original § 2255 motion and is therefore not timely.

     Accordingly,

     IT IS HEREBY ORDERED that the Defendant’s Motion to Amend

[82] is DENIED.

     SO ORDERED this the 11th day of June, 2020.

                                         __/s/ David Bramlette_______
                                         UNITED STATES DISTRICT JUDGE




                                   4
